DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on February 17, 2021 has been entered. Applicant amends claims 1-3, 6 and 8-11. Claims 1-11 remain pending.

Response to Arguments
The title as amended continues to be non-descriptive. It refers to an image processing apparatus configured to generate printing data representing an image including an object. This matches the description of pretty much any image processing apparatus. The objection to the title is maintained.
Applicant's arguments with respect to the double patenting rejection(s) for independent claims 1, 10 and 11 have been considered but are moot in view of the new ground(s) of rejection in view of U.S. Pat. 10,750,038 to Nakamura (Nakamura ‘038) and further in view of U.S. Pat. 8,018,618 to Ishibashi and U.S. Pat. 5,978,519 to Bollman et al. (“Bollman”).
With regard to prior-art rejections, Applicant submits that amended independent claims 1, 10 and 11 incorporate certain subject matter of allowable claim 8 and should therefore be allowed. The examiner respectfully disagrees: While the limitations related to displaying a size selection screen and receiving selection of a sheet size have been added to the independent claims, the condition that the displaying and receiving is to be performed “when the input interface receives the user operation” has been omitted. Therefore, independent claims 1, 10 and 11 continue to be rejected. Details can be found in the respective rejections, below.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Independent claims 1, 10 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9, 10 and 11, respectively of U.S. Patent 10,750,038 to Nakamura (Nakamura ‘038) and further in view of U.S. Pat. 5,978,519 to Bollman et al. (“Bollman”) and U.S. Pat. 8,018,618 to Ishibashi (“Ishibashi”).
For example, regarding claim 1, claim 9 of Nakamura ‘038 discloses 
A non-transitory computer-readable recording medium for an information processing apparatus having a communication interface, an input interface configured to receive a user operation and a controller, the controller being configured to read an application which is configured to output image data, the recording medium storing computer-readable printing data generating instructions which cause, when executed by the controller, the information processing apparatus to perform (Nakamura ‘038, column 20/lines 44-51): 
an image data receiving process of receiving image data which is output by the application (Nakamura ‘038, column 20/lines 57-58); 
an extracting process of extracting object image data representing the first object from the image data received in the image data receiving process (Nakamura ‘038, column 20/lines 59-60) when: 

a size of the image is a first size (Nakamura ‘038, column 20/lines 61-63); and 
the size selected in the size selection receiving process is a second size which is different from the first size (Nakamura, column 20/lines 64-65); 
a generating process of generating printing data causing a printer, which is connected with the information processing apparatus through the communication interface, to print an image in which the first object represented by the object image data extracted in the extracting process is arranged on the sheet having the second size (Nakamura, column 21/lines 11-19); and 
an outputting process of outputting the printing data generated in the generating process, the printing data being to be transmitted to the printer through the communication interface (Nakamura, column 21/lines 29-31).
Nakamura ‘038 does not recite details related to a size selection screen displaying process and a size selection receiving process.
However Ishibashi teaches 
a size selection screen displaying process of displaying a size selection screen on which a size of a sheet used for printing is selectable from among a plurality of sizes each having a sheet width equal to or greater than a particular width (Ishibashi, Fig. 5: the interface displayed in the figure is used by a user of a PC to specify the size of a sheet used for printing; displaying the interface is implicit; each of the plurality of selectable width sizes is equal or greater than the smaller of the finite number of sheet widths listed); 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have extended Nakamura ‘038’s claims by including details related with displaying a size selection screen and receiving the selected size, as taught by Ishibashi, because selecting the size of sheets used for printing is customary to a printing process in order to, for example, avoid wasting resources.
Nakamura ’038 and Ishibashi’s claims do not recite details about the “extracting process”.
However, Bollman defines a cropping operation (i.e., an image extracting process) as consisting of selecting a particular region of an image and reproducing the selected region (Bollman, column 1/lines 17-18). Selecting a region of an image subsumes identifying the position of that region in the image and reproducing the selected region subsumes “extracting object image data… based on the position information”. Bollman further describes an automatic cropping process suited for large volume printing (Bollman, column 1/lines 46-50) which would implicitly be based on “analyzing the received image data”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have extended Nakamura ‘038 and Ishibashi’s claims by including details of the automatic cropping process described by Bollman requiring that a region in an image be selected (which subsumes that the position of the region 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 8,018,618 to Ishibashi (“Ishibashi”) and further in view of U.S. Pat. 5,978,519 to Bollman et al. (“Bollman”).
Regarding claim 1 (currently amended), Ishibashi discloses a non-transitory computer-readable recording medium for an information processing apparatus having a communication interface, an input interface configured to receive a user operation and a controller, the controller being configured to read an application which is configured to output image data, the recording medium storing computer-readable printing data generating instructions (Ishibashi, Figs. 1-2 and column 5/lines 7-9 and 24-28: PC 1 has communication interface 4, operating unit 6, CPU 21 and HDD 3; HDD 3 of PC 1 stores application program 3A and printer driver program 3P which generate print data to be printed by printer 91) which cause, when executed by the controller, the information processing apparatus to perform:

a size selection receiving process of receiving selection of a size of the sheet used for printing on the size selection screen through the input interface (the CPU of PC 1 receives the selected sheet size and sets print parameters accordingly);
an image data receiving process of receiving image data which is output by the application (Ishibashi, column 5/lines 24-27: the printer driver 8P receives document data from the application 8A); 
the image data received in the receiving process represents an image in which a first object is arranged (Ishibashi, Fig. 5: the document 31 previewed in the figure –a business card— comprises several objects, including a logo, person name, contact information, etc.); 
the size of the image is a first size (Ishibashi, Fig. 5, column 5/lines 35-37 and column 6/lines 3-5: the document 31 has a size which can be changed by the user using a mouse); and 
the size selected in the size selection receiving process is a second size which is different from the first size (Ishibashi, Fig. 5 and column 5/lines 35-37: the user selects a sheet type out of several standard sheet types, therefore indirectly specifying the size of 
a generating process of generating printing data causing a printer, which is connected with the information processing apparatus through the communication interface, to print an image in which a first object represented by the object image data is arranged on the sheet having the second size (Ishibashi, Figs. 3, 5 and column 5/lines 8/lines 43-47); and
an outputting process of outputting the printing data generated in the generating process, the printing data being to be transmitted to the printer through the communication interface (Ishibashi, Figs. 3, 5 and column 5/lines 8/lines 43-47).
Ishibashi is silent about an extracting process as claimed.
However, it is well known in the art to apply a cropping process to an image before printing the image. For example, Bollman describes manual as well as automatic cropping methods (Bollman, column 1/lines 4-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have provided for the image/document 31 of Ishibashi’s Fig. 5 to be not only scaled but also cropped prior to being printed, as taught by Bollman, so as to allow the user to eliminate unwanted background and give the image a more desirable composition (Bollman, column 1/lines 17-20). 
Bollman teaches manual cropping methods as being suited for artistic reasons in the case of high quality publication and printing (Bollman, column 1/lines 44-45) and automatic cropping methods as being suited for large volume printing to enhance productivity and uniformity of the cropping process (Bollman, column 1/lines 45-50). 
Regarding claim 2 (dependent on claim 1, currently amended), Ishibashi and Bollman disclose
wherein the first size is a size of the sheet on which the printer is not configured to perform printing (Ishibashi, Fig. 5 and column 6/lines 3-5: the first size is the size of the image/document 31 to be printed, can be continuously changed within a certain range and is generally different than the size of the print sheets), 
wherein the second size is a size of the sheet on which the printer is configured to perform printing (Ishibashi, Fig. 5 and column 5/lines 35-37: the user selects a sheet type out of several standard printing sheet types and indirectly the size of the printing sheet; the selected size, e.g., A4, would be generally different from the document size), 
wherein the printing data generating instructions cause, when executed by the controller, the information processing apparatus to: 
perform a first outputting process of outputting first size information indicating that first image data representing the image having the first size is receivable; and 
receive, in the image data receiving process, the first image data representing the image having the first size and output by the application in accordance with output 
Regarding claim 3 (dependent on claim 2, currently amended), Ishibashi and Bollman disclose
wherein, the data generating instructions cause, when executed by the controller, the information processing apparatus to output one of the first size information and second size information to the application, such that: 
when the first size is selected, in the first outputting process, from among the first size and the second size, outputting the first size information to the application; and 
when the second size is selected, in the outputting process, from among the first size and the second size, outputting the second size information to the application, the second size indicating that image data representing an image having the second size is receivable, 
wherein the data generating instructions cause, when executed by the controller, the information processing apparatus to receive one of the first image image data and second image data, such that: 
when the first size information is output in the first outputting process, the information processing apparatus receives the first image data output by the application and representing the first size image; and 
when the second size information is output in the first outputting process, the information processing apparatus receives the second image data representing the 
wherein the data generating instructions cause, when executed by the controller, the information processing apparatus to generate the print data such that: 
when the first image data is received in the receiving process and the object image data is extracted in the extracting process, the information processing apparatus generates the image data causing the printer to print an image in which a first object indicated by the object image data is arranged on the second size sheet, and 
when the second image data is received in the receiving process, the information processing apparatus generates the print data causing the printer to print an image represented by the second image data on the second size sheet (see Ishibashi, Fig. 2 and discussion above).
Regarding claim 4 (dependent on claim 1, previously presented), Ishibashi and Bollman disclose
wherein the data generating instructions cause, when executed by the controller, the information processing apparatus to generate the print data such that: 
when a size of the first object represented by the object image data extracted in the extracting process is larger than a print area of the second size sheet, the information processing apparatus generates the print data causing the printer to print an image in which a size-reduced first object is arranged within a print area of the second size sheet (Ishibashi, Figs. 2, 4 and column 6/lines 15-17 and 19-23: the document size can be enlarged or reduced in order to fit the print object/document 32 on the print sheet as depicted in Figs. 7A, 7B, 8A, 8B, etc.).
Regarding claim 6 (dependent on claim 1, currently amended), Ishibashi and Bollman disclose
the information processing apparatus performing a first display controlling process of displaying a process selection screen on a displaying interface of the information processing apparatus, an printing process being selectable, from among a plurality of printing processes, on the process selection screen (Ishibashi, Fig. 5: a user can select from among a plurality of printing processes, including STANDARD, 2 in 1, 4 in 1, etc.).
The plurality of printing processes supported by the interface of Ishibashi’s Fig. 5 does not include an extract printing process.
However, as discussed above, Bollman teaches such a printing process (Bollman, column 1/lines 44-50: Bollman uses the term “cropping” instead of “extracting”). 
Therefore, it would have been obvious in the Ishibashi, Bollman combination to have added the extract/crop printing process to the list of supported print processes on the interface of Ishibashi’s Fig. 5 to allow a user to conveniently access all available printing processes from one interface. 
Ishibashi and Bollman further disclose 
wherein, when the input interface receives the user operation, on the process selection screen, to select the extract printing process as identification data, the information processing apparatus identifies the second size as the size of the sheet to be used for printing (as discussed above, the second size is the size of the media used 
Regarding claim 7 (dependent on claim 6, previously presented), Ishibashi and Bollman disclose
wherein, when the input interface receives the user operation, on the process selection screen, to select the extract printing process as the identification data, the information processing apparatus performs a second display controlling process to display a size selection screen on which a size of the sheet used for printing is selectable from among a plurality of sizes (Ishibashi, Fig. 5: as discussed above, in the combination, a user selects the extract/crop printing process by selecting one of the available options from the LAYOUT menu; upon such selection, the selected item is displayed in the pull-down menu and the user is shown the same user interface; the size of the sheet used for printing can be selected from this interface using the SHEET SIZE pull-down menu), and 
wherein, in the generating process, the information processing apparatus sets the sheet size selected on the size selection screen to the second size and generates print data causing the printer to print an image in which a first object indicated by the image data extracted in the extracting process is arranged on the sheet having the sheet size selected on the size selection screen (this corresponds to the particular features discussed above).
Regarding claim 8 (currently amended), Ishibashi and Bollman disclose the information processing apparatus performing the size selection screen displaying process when the input interface receives the user operation, on the process selection 
Claim 10 (currently amended) is directed to the information processing apparatus of claim 1 and is rejected on similar grounds.
Claim 11 (currently amended) is directed to a method of operation of the information processing apparatus of claim 1 and is rejected on similar grounds.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi and Bollman as applied to claim 4 above, and further in view of U.S. Pat. 7,353,987 to Matsuura (“Matsuura”).
Regarding claim 5 (dependent on claim 4, previously presented) Ishibashi and Bollman are silent about the first object being an object containing a code image representing code information which is readable by a scanner.

In a common scenario, the first object to be size-reduced in Ishibashi and Bollman’s printing system would consist of objects such as those depicted in Matsuura’s Figs. 2A, 2B, 3A or 3B. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have applied Matsuura teachings to Ishibashi and Bollman’s printing method by size-reducing “the first object” as suggested by Matsuura, i.e., without reducing the size of the barcode in order to keep the size of the barcode from deviating from a standard and maintain its utility.
In combination, Ishibashi, Bollman and Matsuura disclose:
wherein the first object is an object containing a code image representing code information which is readable by an image scanner (as suggested above, the first object would consist of several objects, including a barcode, as depicted for example in Matsuura’s Figs. 2A, 2B, 3A or 3B), and 
when a size of the first object represented by the object image data extracted in the extracting process is larger than a print area of the second size sheet (see scenario above), the information processing apparatus: 
reduces the first object with quality of the code image being maintained so that the code information can be read by the image scanner (Matsuura, column 1/lines 21-23: the size of the first object, i.e., the object depicted in Fig. 2A is reduced overall 
generates the print data causing the printer to print an image in which the reduced first object is arranged within the print area of the second size sheet (see rejections for claims 1 and 4).

Indication of Allowable Subject Matter
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 9 recites 
wherein, in the first display controlling process, the information processing apparatus displays a process selection screen on which one of a first extract printing process and a second extract printing process is selectable from among the plurality of printing processes on the display interface, the first extract printing process being a process of extracting an image to be used in a first purpose, the second extract printing process being a process of extracting an image to be used in a second purpose,
wherein, when the input interface receives the user operation, on the process selection screen, to select the first extract printing process, the information processing apparatus displays, in the second display controlling process, a size selection screen on 
wherein, when the input interface receives the user operation, on the process selection screen, to select the second extract printing process, the information processing apparatus displays, in the second display controlling process, a size selection screen on which a size of the sheet used for printing is selectable from among not only the sizes equal to or larger than the particular 
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PAUL F PAYER/Primary Examiner, Art Unit 2674